IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00326-CR

DEANNA KATHRYN LARA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 15,026


                                     ORDER


      In Trial Court Case No.15,026, appellant Deanna Kathryn Lara was convicted of

three counts of Sexual Assault of a Child (Counts I, V, and VII) and five counts of

Improper Relationship between Educator and Student (Counts II, III, IV, VI, and VIII).

The jury assessed Lara’s punishment at 10 years in prison for each count. The sentences

were ordered to run concurrently. Eight judgments were signed, one for each count.

      Lara filed one notice of appeal, showing her desire to appeal from “the judgment

of conviction and sentence” rendered against her in Trial Court Case No. “15,026-Counts
1-8.” The appeal therefore bears one case number, Court of Appeals No. 10-17-00326-CR.

        Lara’s appointed appellate counsel filed a brief challenging only the judgment and

sentence for Count IV. Because Lara did not challenge the judgment for Counts I through

III and V through VIII, a brief bringing any alleged error or an Anders-type motion to

withdraw and a supporting brief as to Counts I through III and V through VIII must be

filed in this proceeding within 30 days from the date of this order. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). If counsel files a motion to withdraw,

counsel should also file a motion to sever as to any or all counts as to which the motion

applies. See Kirven v. State, No. 10-14-00122-CR (Tex. App.—Waco Oct. 22, 2015, order)

(not designated for publication). See also Loredo v. State, No. 10-15-00322-CR (Tex. App—

Waco Apr. 21, 2016, order) (not designated for publication); Keene v. State, No. 10-15-

00389-CR (Tex. App.—Waco Feb. 15, 2017, order) (not designated for publication).



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 25, 2018
Publish




Lara v. State                                                                           Page 2